Citation Nr: 1401525	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-02 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for PTSD for the period prior to January 31, 2011, in excess of 50 percent for the period from January 31, 2011 to March 10, 2013, and in excess of 70 percent for the period beginning March 11, 2013.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1966 to September 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The documents in the electronic file have been reviewed.  

The Veteran has also claimed that his PTSD has impacted his employability.  Therefore, the Board finds that the issue of entitlement to a TDIU has been raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board does not, however, find that this issue requires the remand of the underlying increased rating claim because, as shown more fully below, the Veteran has not exhibited total social impairment such that development of his TDIU claim would not result in the establishment of entitlement to a 100 percent schedular rating and the Veteran's symptoms are otherwise adequately rated under the rating schedule.  Consequently, only the claim of entitlement to a TDIU is addressed in the REMAND portion of the decision below and REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  For the period prior to March 11, 2013, the occupational and social impairment from the Veteran's PTSD more nearly approximated reduced reliability and productivity.

2.  For the period beginning March 11, 2013, the occupational and social impairment from the Veteran's PTSD more nearly approximates deficiencies in most areas, such as work, school family relations and mood, but not total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  For the period prior to January 31, 2011, the criteria for the assignment of a disability rating of 50 percent, but not higher, for PTSD is met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2013).  

2.  For the period on appeal from January 31, 2011 to March 10, 2013, the criteria for the assignment of a disability rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2013).  

3.  For the period beginning March 11, 2013, the criteria for the assignment of a disability rating in excess of 70 percent is not met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id. 

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's PTSD claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in January 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2011 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted his own statements in support of his claim. 

The Veteran was afforded VA examinations in September 2009, January 2011 and August 2013.  The Board notes that the Veteran submitted a PTSD Disability Benefits Questionnaire (DBQ) completed by his VA psychologist and dated in March 2013.  As this DBQ fully addresses the Veteran's psychiatric symptoms and all recent VA psychiatric treatment records, the Board finds that it provides sufficient medical evidence as to the current state of the Veteran's PTSD.  The Veteran's last PTSD VA examination was in August 2013.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 
No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board will address the merits of the claim.

Legal Criteria 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013). 
It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 30 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in being able to establish effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; the presence of impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum scheduler rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list. Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130. Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect the existence of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any type of serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2013) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

In December 2006 the RO received a letter from the Veteran's private treatment doctor, Dr. E.D.  The letter documented that the Veteran was seen on two occasions by Dr. E.D., and that he carried the diagnosis of PTSD and chronic and major depressive disorder.  The letter further listed the medications that the Veteran was then taking, and reported that despite the medications that he still suffered symptoms of mild to moderate anxiety, with at times severe symptoms related to his PTSD.  The letter stated that the Veteran's symptoms began in 1967 after a traumatic event in Vietnam.  Dr. E.D. also sent a letter in March 2007 describing that the Veteran had been seen on several occasions, had PTSD and suffered from the same symptoms as in December 2006.  

In September 2009 the Veteran was afforded a VA examination for an initial evaluation for PTSD.  The examiner reviewed the claims file and medical records associated with it.  At this examination the Veteran appeared clean, neatly groomed and appropriately dressed.  He spoke clearly and coherently and was cooperative and friendly towards the examiner.  His affect was noted as appropriate, and his mood was found to be anxious.  His thought process was unremarkable.  The examiner noted that the Veteran had no delusions, no hallucinations, understood the outcome of his behavior, and understood that he had a problem.  The examiner noted the Veteran's report that he had been married for 41 years, and had a close relationship with his wife.  He had two children, and had a good relationship with both of his sons.  The Veteran further reported that he did not have any close friends, but that he spent a lot of time with his brother in law who visited about once a week.  The Veteran further reported that it is since his military days that he had trouble interacting and making friends.  The Veteran stated that there had been times when traveling far distances has made him anxious.  

With regard to the Veteran's PTSD symptoms, the Veteran reported that he was able to sleep approximately eight hours every night, but that his sleep was sometimes interrupted by nightmares.  He further stated that he had a history of panic attacks, and that his panic symptoms were more severe prior to the beginning of his current medications.  The Veteran reported that he particularly experienced panic in areas where it might be difficult for him to escape from, such as traffic jams and elevators.  The Veteran also suffered from recurrent and intrusive distressive recollections of his in-service stressor event, including images, thoughts, or perceptions.  Exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event also triggered these recollections.  The examiner noted that the Veteran's PTSD symptoms resulted in social avoidance, withdrawal and isolation.  The Veteran reported that his symptoms occurred at least once a week and were mild to moderate in severity.  
The September 2009 VA examiner found that the Veteran met the DSM-IV criteria for a diagnosis of PTSD, and found that any depressive symptoms he suffered were secondary to his PTSD.  The examiner noted that the Veteran suffered from reduced reliability and productivity due to his PTSD symptoms.  The examiner assigned the Veteran a GAF score of 62, and noted that although the Veteran's functioning was improved with medication, it was still significantly impaired in important areas of functioning.  

During the period of March 2008 to March 2009, at his VA mental status visits, the Veteran was clean, casually dressed and had even, normal toned speech.  His mood and affect were appropriate and he suffered no hallucinations or delusions.  He was alert and oriented with fair insight and judgment.  With regard to his symptoms, the Veteran reported that he was getting regulated with his medication, and that when taking his medication he slept fine, and was pretty comfortable. He further reported that while taking his medication he no longer suffered panic attacks.  He noted in March 2009 that he went out with his wife, played basketball, exercised, and did a lot of things around the house.  The examiner assigned him a GAF score of 55.  

In a January 2010 mental status visit the Veteran reported that he was anxious, and that while the medications helped, he continued to have symptoms such as chest pressure and fears of being in enclosed spaces.  The Veteran also reported ritualistic behaviors of brushing his teeth 10-15 times a day, and he felt the need to fold his washcloths and towels in a certain way or "something bad would happen."  In November 2010, the Veteran reported that he hadn't had any panic attacks in a long time, that his sleeping was okay and that his energy and concentration were good.  

In January 2011 the Veteran was afforded another general VA psychiatric examination for further follow-up.  The examiner reviewed the Veteran's medical records.  The examiner noted that the Veteran's orientation was normal.  His appearance and hygiene were also appropriate.  However, the Veteran's mood and affect were considered abnormal.  He was observed to be anxious and depressed, irritable and to have had impaired impulse control.  The Veteran reported a good relationship with his father, mother, and with his siblings.  At the time of the January 2011 VA examination he had been married for 42 years.  He reported that his daily activities had reduced, and that he preferred to be alone.  He also reported that his relationship with supervisors and coworkers was poor.  

With regard to the Veteran's symptoms at the time of his January 2011 VA examination, the Veteran reported outbursts of anger.  He suffered from increased anxiety from being in a confined area.  His speech was normal, as was his communication.  The Veteran reported that panic attacks were absent, as was hallucinations and ritualistic obsessions.  Suicidal ideations and homicidal ideations were also considered absent.  He had abnormal thought processes, and mildly to moderately abnormal memory.  The Veteran reported that he had difficulty with the retention of highly learned materials and remembering to complete tasks.  

The January 2011 examiner agreed with the established diagnosis of PTSD.  He explained the diagnosis by outlining that the Veteran met all the criterion of an Axis I diagnosis of PTSD.  The examiner further noted that the Veteran had difficulty establishing and maintain work and social relationships and suffered a decrease in work efficiency, especially during periods of significant stress.  It was noted that the Veteran had difficulty with complex commands.  The examiner noted that the Veteran was not a danger to himself or other people.  He assigned the Veteran a GAF score of 55.  
 
In March 2011 mental status notes, the Veteran was reported to be casually and appropriately dressed, with normal speech and normal thought processes.  He denied hallucinations and/or delusions, and was alert and fully oriented.  He reported that he was having a positive response to the medications he was taking, but recent stressors had caused his sleep to be poor, his energy to be low and the continuation of PTSD symptoms.  In July 2011 the Veteran reported similar symptoms, in addition to some strange dreams he had been experiencing.  At his August 2011 visit the Veteran reported feeling much calmer and less anxious.  He further reported that his concentration had been good, and that he had been exercising.  

In November 2011 at his mental status visit the Veteran was reported to be casually and appropriately dressed, with normal speech and normal thought processes.  He denied hallucinations and/or delusions, and was alert and fully oriented.  He was living with his wife, and working part time interpreting blueprints.  With regard to his symptoms, the Veteran indicated a positive response to his medication at that time, and reported that the medication had been effective at reducing his target symptoms.  With respect to his mood, the Veteran reported that he felt good, that he no longer had panic attacks, and that he felt calm and comfortable the majority of the time.  The Veteran reported that he was getting an average of 8 hours of sleep a night, with the exception of about three times a year when he was unable to sleep more than a few hours in a night.  

In April, July and October of 2012 the Veteran reported that he was "responding well" to the medication and that his mood, energy and concentration were good.  

In March 2013 mental status examination revealed that the Veteran indicated that he had been somewhat depressed and anxious lately, and had been thinking a lot about Vietnam.  He reported that his concentration hadn't been that good.  His mood/affect was noted to be depressed or flat.  

In the March 2013 DBQ the treating psychologist reviewed the Veteran's claims file, his VA treatment records and his military records.  He noted that the Veteran is still married and maintaining a good relationship with his wife and children.  The March 2013 DBQ makes note of the Veteran's complaints attributed to his PTSD.  These complaints include sporadic sleep, difficulty staying asleep, hypervigilence, difficulty in confined spaces, crowds and lines, suspiciousness of others, and having no friends.  The psychologist noted that the Veteran was suffering from symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment and impairment of short and long term memory.  In addition, the Veteran suffered from a difficulty in understanding complex commands, disturbances of motivation and mood, a difficulty in establishing and maintaining effective work and social relationships, a difficulty in adapting to stressful situations, the inability to establish and maintain effective relationships and the participation in obsessive rituals which interfere with routine activities.  The VA psychologist concluded that the Veteran's psychiatric symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In April 2013 the Veteran's progress was recorded during a mental status visit.  At this time the Veteran was clean, casually dressed and had even, normal toned speech.  His mood and affect were appropriate and he suffered no hallucinations or delusions.  He was alert and oriented with fair insight and judgment.  With regard to his symptoms, the Veteran reported he was doing better with an increase in his medication.  He reported a slightly declined mood, but good energy and concentration.  The Veteran did not discuss his symptoms very much during the follow-up, except to report that they were the same.  The examiner reported a GAF score of between 55 and 60.  

In August 2013 the Veteran was afforded another VA examination for his PTSD.  The examiner noted symptoms such as short and long term memory loss, difficulty in understanding complex commands and disturbances of motivation and mood.  Further, the Veteran suffered from difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances and the inability to establish and maintain effective relationships.  The examiner found that due to this level of symptoms, the Veteran's level of impairment would be of reduced reliability and productivity.  

Based on the evidence of record, the Board finds that the Veteran is entitled to a 50 percent rating for his PTSD prior to January 31, 2011.  The Veteran's September 2009 VA examination supports this disability rating.  At that VA examination, in addition to noting such symptoms as panic attacks, intrusive nightmares and recollections, and difficulty with social relationships, the examiner noted that the Veteran suffered from reduced reliability and productivity due to his PTSD symptoms.  The examiner further noted that the Veteran's PTSD symptoms had significantly impaired his functioning.  This permits a 50 percent disability rating.  

However, prior to March 11, 2013, the evidence does not support a disability rating in excess of 50 percent.  The evidence of record indicates that the Veteran had an anxious and depressed mood, was irritable and had impulse control with outbursts of anger.  His thought processes were abnormal in that he was still concerned about being subjected to enemy fire in Vietnam.  There was difficulty with simple commands and with maintaining work and social relationships.  However, the Veteran did not display deficiencies in most areas such as family relations, judgment, thinking or mood due to suicidal ideations, near continuous panic or depression affecting the ability to function independently or neglect of personal hygiene or his appearance.  An indication of such symptoms is necessary to warrant a disability rating of 70 percent.  

Additionally, the evidence does not support a 100 percent rating during any period under consideration, to include the period from March 11, 2013.  As demonstrated by his marriage and ability to work prior to retirement, the Veteran does not experience total occupational and social impairment.  The most recent DBQ conveys that the symptoms of his PTSD cause only an impairment with deficiencies in most areas, and did not indicate symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior or the persistent danger of hurting himself or others, which would be necessary for a 100 percent disability rating.  

Thus, the Board finds that a 50 percent rating is warranted for PTSD prior to March 11, 2013 and a 70 percent rating is warranted thereafter.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTSD is worse than the ratings he had been receiving. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470. He is not, however, competent to identify a specific level of disability of his psychiatric disability according to the appropriate diagnostic code. 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports, March 2013 DBQ and VA treatment records) directly address the criteria under which these disabilities are evaluated.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is considered to be contemplated by the rating schedule. If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule. There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's disabilities outside the usual rating criteria. With regard to the Veteran's service-connected PTSD, the rating criteria for his currently assigned 70 percent disability rating contemplate his symptoms, including some occupational and social impairment, flattened affect, panic attacks, difficulty in understanding complex commands, impairment of memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Further, as the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria, the Veteran's disability picture is adequately contemplated by the rating schedule. See Mauerhan, supra.  As such, the threshold issue under Thun is not met for the Veteran's PTSD and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013). Thus, referral of either of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a 50 percent rating for PTSD for the period prior to January 31, 2011 is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

Entitlement to a disability rating in excess of 50 percent for the period prior to March 11, 2013, and in excess of 70 percent thereafter, for PTSD is denied. 


REMAND

With respect to the Veteran's claim for TDIU, total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. § 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran is currently in receipt of a 70 percent disability rating for PTSD.  Accordingly, he now meets the minimum schedular percentage criteria requirements for a TDIU.  38 C.F.R. § 4.16(a) (2013).  The issue, then, is whether the Veteran's service-connected disabilities prohibit him from sustaining gainful employment.  As it remains unclear whether the Veteran's service-connected disability renders him unable to obtain or maintain gainful employment, a remand for an appropriate opinion and rationale is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to ascertain the impact of the Veteran's service-connected disabilities on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability, which consist of PTSD, rated as 70 percent disabling, tinnitus, rated as 10 percent disabling, and his noncompensable hearing loss.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disability, renders him unable to secure or follow a substantially gainful occupation.  The rationale for any opinion must be provided. 

2.  Then, adjudicate the claim for TDIU.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


